FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 1, 2021

                                      No. 04-20-00267-CV

                                      Joe Jesse PONCE III,
                                            Appellant

                                                v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                         ORDER
        After this court granted Appellant’s first and second motions for extension of time to file
the brief, we set Appellant’s brief due on March 1, 2021. Before the twice-extended due date,
Appellant filed a third motion for an extension of time to file the brief until March 31, 2021.
       Appellant’s motion is GRANTED. Appellant’s brief is due on March 31, 2021. See
TEX. R. APP. P. 38.6(d). Any further request for an extension of time to file the brief may be
disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court